SAYRE, J.
(1, 2) Plaintiff (appellee) proved an indebtedness due from defendant to Huriosco Austill, but offered no evidence tending to show an indebtedness to herself, or how or why she should recover a judgment for an indebtedness to Huriosco Austill. This state of the evidence may have resulted from some oversight; but we know nothing except from the record, and, of course, have no authority to supply material omissions in order to eke out appellee’s case. Upon the record appellant insists that this court should not only reverse the judgment, but should render such judgment as the trial court should have rendered on the evidence before it, viz. judgment for the defendant. This cause was tried by the court without a jury. Under the act of August 6, 1907, establishing the law and equity court of Mobile (Acts 1907, § 17, p. 570), this court on appeal in such case, in the event it finds error, must “render such judgment in the cause as the *433court below should have rendered, or reverse and remand the same for further proceedings as to the Supreme Court shall seem right.”
It seems right to us to reverse this judgment and remand the cause for further proceedings.
Reversed and remanded.
Anderson, C. J., and McClellan and Gardner, JJ., concur.